LIPSCOMB, J.
The record shows, that at tho spring term, 1S48, of the District Court of Liberty county, there was a trial and a verdict for the defendant, but no judgment or other proceedings bad thereon. It further shows, that at the spring'tenn, 1S50, (which is the'iirst notice upon the record of tho case after the'spring term, 18-18,) tho plaintiff amended his petition, and the defendant demurred'to the amended petition, on which demurrer tho court gave judgment in favor of the defendant, from which the plaintiff appealed.
The record does not show why it was that the verdict remained without a judgment and not set aside; nor why it ivas that the proceedings were resumed *80after a lapse of two years without any notice of the verdict, but first by filing an amended petition. If anything could be done by way of amendment after so great a lapse of time, it could only have, been after obtaining an order for setting the verdict aside. This may have 'been the grounds upon which the judge based Ills judgment upon the demurrer. We believe, however, that there was nothing upon which the court could act byway of a new proceeding, until the verdict had been disposed of, either by awarding a judgment on it, or setting it aside, and that, therefore, all the subsequent proceedings •were so irregular as not toallowthem to be made the basis of a judgment of any kind. As these proceedings appear upon the record, they were coram non judice. It is possible that a more perfect record would connect them with the former. The appeal will be dismissed, as the record does not show any judgment that can be recognized as such from which an appeal could be talien.
Appeal dismissed.